       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 1 of 25



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                        )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )      CIVIL ACTION FILE NO.
                                       )      1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                    )
SERVICES LLC and NATIONAL              )
CONSUMER TELECOM &                     )
UTILITIES EXCHANGE, INC.,              )
                                       )
      Defendants.                      )

        PLAINTIFF’S RESPONSE TO DEFENDANTS’ OBJECTIONS
          TO THE FINAL REPORT AND RECOMMENDATION

      On January 15, 2020, the Magistrate Judge issued a Final Report and

Recommendation (the “R&R”) denying Defendants’ Motion for Summary

Judgment. See Docket #76. In the exhaustive, 70-page R&R, the Magistrate Judge

carefully analyzed the evidence of record, controlling precedent, persuasive

authorities and the arguments advanced by the Parties. Based on that analysis,

the R&R held that: (1) Under the Fair Credit Reporting Act (the “FCRA”), Mr.

Heagerty had a “substantive” right to privacy with respect to his NCTUE

consumer reports; (2) Mr. Heagerty suffered “concrete” injuries when NCTUE

allowed Equifax to access Mr. Heagerty’s NCTUE consumer reports without a

permissible purpose on more than 185 occasions; and, (3) Mr. Heagerty’s claims



                                     -1-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 2 of 25



for emotional distress and willful violations of the FCRA present jury questions.

These holdings are factually and legally correct, and the Court should overrule

Defendants’ Objections to the R&R for reasons explained below.

             I.     ARGUMENT AND CITATION OF AUTHORITY

A.    The R&R correctly holds that Mr. Heagerty suffered an invasion of his right
      to privacy, which is a concrete injury sufficient to confer Article III standing.

      The undisputed facts establish that between June 25, 2014 and March 23,

2018, Equifax accessed confidential credit data contained in Mr. Heagerty’s

NCTUE credit file on at least 185 occasions. R&R, p. 33. That credit data consisted

of Mr. Heagerty’s account payment histories, the number of accounts in his name,

the types of accounts that he held, his credit available, his credit used and the

length of his credit histories. R&R, p. 34.

      Applying the 11th Circuit’s decision in Yang v. Government Employees Ins. Co.,

146 F.3d 1320, 1323 (11th Cir. 1998) to these facts, the R&R held that each

transmission of Mr. Heagerty’s credit data from NCTUE to Equifax was a

“consumer report” under 15 U.S.C. § 1681a(d) because: (1) The data was

“communicated by a consumer reporting agency,” specifically NCTUE. R&R, p.

45. (2) The data had “bearing on” at least one of the factors identified in 15 U.S.C.

§ 1681a(d), e.g. Mr. Heagerty’s “credit worthiness, credit standing, credit capacity,

character, general reputation, personal characteristics, or mode of living.” R&R,

p. 46. And, (3) the data was collected by NCTUE for a permissible purpose, i.e. to


                                         -2-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 3 of 25



be sold to NCTUE’s members in the form of consumer reports. R&R, p. 46. In

their Objections, Defendants do not contest any of these findings.

      Significantly, the undisputed evidence of record also shows that Equifax did

not have a permissible purpose to obtain consumer reports on Mr. Heagerty from

NCTUE. R&R, p. 40. In fact, Defendants concede this point. Docket #48-9,

Response to Interrogatory No. 2; Docket #48-8, Response to Interrogatory No. 2.

      Because Equifax was allowed access to Mr. Heagerty’s NCTUE “consumer

reports” without a “permissible purpose," the R&R properly holds that Mr.

Heagerty suffered violations of his substantive right of privacy, which were

concrete injuries sufficient to establish Article III standing. R&R, pp. 27-40. In

reaching that conclusion, the R&R cited to and is supported by Congress’

expressly stated purpose for enacting the FCRA, to wit: “There is a need to insure

that consumer reporting agencies exercise their grave responsibilities with

fairness, impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C.

§ 1681(a)(4) (emphasis added); R&R, pp. 31-32. The holding of the R&R is also

supported by the prior decisions of this Court and a host of other authorities which

are cited on pages 32-33 and 35-37 of the R&R.

B.    Under the FCRA, Mr. Heagerty has a substantive right to privacy with
      respect to his NCTUE consumer reports and that right is not “insignificant.”

      On pages 3-12 of their Objections, Defendants advance a series of arguments

intended to trivialize the nature of the credit data contained in Mr. Heagerty’s


                                        -3-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 4 of 25



NCTUE consumer reports, arguing that Mr. Heagerty does not have a “significant

privacy interest” in that data. These arguments, some of which were not raised to

the Magistrate Judge, share a common flaw. They ignore the fact that the credit

data at issue in this case constituted “consumer reports.” In order to “protect

consumers’ privacy rights, Congress structured the FCRA to include an elaborate

set of interlocking provisions that restrict the access to and dissemination of

consumer reports.” R&R, p. 30 (emphasis added). Consumers’ privacy rights with

respect to their consumer reports are “substantive” under the law, including the

prior decisions of this Court. R&R, p. 33, citing Ruk v. Crown Asset Management.,

LLC, No. 1:16-cv-344-LMM-JSA, 2017 U.S. Dist. LEXIS 41797, at *16 (N.D. Ga. Mar.

22, 2017). And, obtaining a consumer report without a permissible purpose

constitutes an invasion of a consumer’s right to privacy that “is a sufficient

‘concrete’ injury upon which to base standing.” Id.; R&R, p. 35. How Defendants

choose to characterize the credit data in Mr. Heagerty’s consumer reports is

irrelevant. Because that data is a “consumer report,” Mr. Heagerty has a privacy

right with respect to it and standing to vindicate his rights.

      1.     The zip code analogy.

      On page 6 of their Objections, Defendants compare Equifax’s unauthorized

access to Mr. Heagerty’s NCTUE consumer reports to “the dissemination of an

incorrect zip code, without more,” which is mentioned in passing in Spokeo v.



                                         -4-
        Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 5 of 25



Robbins, 136 S. Ct. 1540 (2016). Based on that comparison, Defendants imply that

the unauthorized disclosure of Mr. Heagerty’s NCTUE consumer reports harmed

him no more than would the disclosure of his zip code.

      Defendants’ “apples to oranges” comparison is flawed for several reasons.

First, zip code information is what is commonly referred to as “header data,”

which is not a consumer report. In re Equifax, Inc., 362 F. Supp. 3d 1295, 313 (N.D.

Ga. 2019). As explained on page 30 of the R&R, the privacy of Mr. Heagerty’s

consumer reports is most certainly protected by the FCRA. Second, unlike the

credit data in Mr. Heagerty’s NCTUE consumer reports, zip code data is not

confidential. Indeed, Mr. Heagerty’s zip code is publicly-available and is even

contained in the PACER files of this Court. See Civil Docket for Case 2:14-cv-132-

WCO. Furthermore, the Supreme Court’s reference to zip code data in the Spokeo

case related to the issue of accuracy in consumer reports and the plaintiff’s claim

under 15 U.S.C. § 1681e(b). In contrast, Mr. Heagerty does not contend that his

NCTUE consumer report is inaccurate, nor does he assert a claim for violation of

15 U.S.C. § 1681e(b) in this case.

      2.     The “data attributes” characterization.

       On page 8 of their Objections, Defendants attempt to characterize Mr.

Heagerty’s NCTUE consumer reports as nothing more than a collection of “data




                                        -5-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 6 of 25



attributes.” Defendants then argue that Mr. Heagerty did not suffer a concrete

injury when Equifax obtained his “data attributes” without a permissible purpose.

      Defendants cannot escape liability (or challenge Mr. Heagerty’s standing)

by simply making up a new term of art. The phrase “data attributes” is not used

in the FCRA or in the relevant case law. Therefore, relabeling Mr. Heagerty’s

consumer reports as “data attributes” is irrelevant and meaningless. The R&R

correctly rejected Defendants’ argument, holding that the credit data Equifax

obtained from Mr. Heagerty’s NCTUE credit file constituted “consumer reports”

under 15 U.S.C. § 1681a(d). R&R, pp. 44-47. Mr. Heagerty’s consumer reports are

entitled to the privacy protections afforded by the FCRA, regardless of

Defendants’ linguistic sleight of hand. Furthermore, allowing Defendants to avoid

the requirements of the FCRA by relabeling consumer reports as “data attributes”

would have disastrous consequences, i.e. it would allow Defendants to disclose

consumers’ confidential credit data without consequence. The Court should reject

Defendants’ invitation to establish this dangerous precedent.

      3.     The “utility credit data” vs. “traditional credit data” argument.

      On page 8 of their Objections, Defendants also attempt to draw a distinction

between “utility credit data” and “traditional credit data.”             Specifically,

Defendants argue that the data in Mr. Heagerty’s NCTUE consumer reports does

not “implicate a significant privacy interest” because it relates only to his accounts



                                         -6-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 7 of 25



with “utility service providers” and is not “traditional credit information like

mortgage accounts, auto loans, credit cards,” etc.

      This novel argument has absolutely no basis in the language of the statute.

The FCRA draws no distinction between credit data supplied by utility companies

and credit data supplied by so-called “traditional creditors.” Indeed, the FCRA’s

definition of the term “consumer report” is very broad and includes any data that

has “bearing on a consumer’s credit worthiness, credit standing, credit capacity,

character, general reputation, personal characteristics, or mode of living.” 15

U.S.C. § 1681a(d)(1). The utility credit data in Mr. Heagerty’s NCTUE consumer

reports meets this definition. R&R, p. 46. Therefore, Defendants violated Mr.

Heagerty’s substantive right to privacy when Equifax was allowed to obtain Mr.

Heagerty’s NCTUE consumer reports without a permissible purpose, regardless

of the fact that the credit data therein was furnished by utility companies.

Furthermore, exempting utility credit data from the privacy protections afforded

by the FCRA would set a dangerous precedent for reasons explained above.

      4.    The “full credit report” argument.

      On pages 8-9 of their Objections, Defendants attempt to draw a distinction

between a “full credit report” and Mr. Heagerty’s NCTUE consumer reports at

issue in this case. Specifically, Defendants contend that because the consumer

reports that Equifax obtained from NCTUE contained some, but not all, of the data



                                        -7-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 8 of 25



in Mr. Heagerty’s NCTUE credit file, those consumer reports are somehow

entitled to a lesser degree of protection under the FCRA.

      This argument has also no basis in the language of the statute. From page

49 of the R&R: “By arguing that Equifax’s conduct is excused because it accessed

only a portion of NCTUE’s data, Defendants would have this Court insert the

words ‘complete file’ or ‘all information’ into the statutory definition [of the term

consumer report], which this Court will not do.”         Furthermore, Defendants’

argument is contrary to the express language of 15 U.S.C. § 1681a(d)(1), which

states that “[t]he term ‘consumer report’ means any … communication of any

information by a consumer reporting agency ….” (emphasis added.) Because the

FCRA broadly defines “consumer report” to mean “any” communication of “any

information” by a consumer reporting agency, even a portion of the information

in Mr. Heagerty’s NCTUE credit file constitutes a consumer report, as long as it

meets the other requirements of 15 U.S.C. § 1681a(d)(1), i.e. it has “bearing on” at

least one of the factors listed in subsection (d)(1) and was “used or expected to be

used or collected” for a permissible purpose.

      5.     The “morality data” vs. “credit data” argument.

      On pages 9 - 11 of their Objections, Defendants state that Congress enacted

the FCRA in order to protect the privacy of “highly sensitive” information

regarding consumers’ “moral character,” such as “information on drinking,



                                        -8-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 9 of 25



marital discord, adulterous behavior, as well as a person’s general reputation,

habits and morals.” From this premise, Defendants argue that Mr. Heagerty did

not suffer a concrete injury in fact in this case because his NCTUE consumer

reports contained only credit data.

      This curious argument is a non-sequitur. Information regarding adultery,

marital discord and the like are unquestionably private and should be protected

by the FCRA, to the extent such information is in the possession of a consumer

reporting agency. However, that fact does not mean that Congress did not also

intend to protect the privacy of consumer credit data. Indeed, the definition of

consumer report is very broad, encompassing not only information “bearing on a

consumer’s … character [and] general reputation,” but also information “bearing

on a consumer’s credit worthiness, credit standing [and] credit capacity.” 15

U.S.C. § 1681a(d). Congress did not limit the definition of the term consumer

report (or the protections afforded by the FCRA) to “morality data” and neither

should this Court.

      6.    The “prescreen” analogy.

      On pages 11-12 of their Objections, Defendants attempt to analogize Mr.

Heagerty’s NCTUE consumer reports to so-called “prescreened” consumer

reports. From that premise, Defendants argue that, under the FCRA, prescreened

consumer reports (and therefore Mr. Heagerty’s NCTUE consumer reports) are



                                       -9-
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 10 of 25



entitled to a lesser degree of privacy protection than “traditional” consumer

reports. Both the premise and conclusion of that argument are flawed.

      Mr. Heagerty’s NCTUE consumer reports are not prescreened consumer

reports. They were not obtained by Equifax pursuant to 15 U.S.C. 1681b(c)(1)(B)(i),

and neither of the Defendants made Mr. Heagerty a “firm offer of credit or

insurance” under that code section. Thus, even using Defendants’ parlance, the

consumer reports at issue in this case are “traditional” consumer reports and are

therefore entitled to all of the privacy protections afforded by the FCRA.

      Furthermore, Defendants’ conclusion has no basis in the language of the

statute. Regardless of whether a consumer report is obtained for one of the

permissible purposes identified in 15 U.S.C. § 1681b(a) or is obtained in connection

with a prescreen transaction “that is not initiated by the consumer” pursuant to 15

U.S.C. § 1681b(c)(1), it must be obtained for a permissible purpose. If a consumer

report is obtained without a permissible purpose, then the consumer’s substantive

rights to privacy have been violated. R&R, p. 40. In this case, Defendants concede

that Equifax did not have a permissible purpose to obtain Mr. Heagerty’s NCTUE

consumer reports. R&R, pp. 34 and 40; Docket #48-9, Response to Interrogatory

No. 2; Docket #48-8, Response to Interrogatory No. 2. Thus, Equifax was not

entitled to obtain consumer reports (prescreened or otherwise) on Mr. Heagerty

and violated his right to privacy when it did so.



                                       - 10 -
      Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 11 of 25



C.    By accessing/allowing access to Mr. Heagerty’s NCTUE consumer report
      without a permissible purpose, Defendants violated Mr. Heagerty’s
      substantive right to privacy.

      On pages 12–16 of their Objections, Defendants advance a series of

arguments intended to trivialize the injuries that Mr. Heagerty suffered when

Equifax was allowed to repeatedly obtain his NCTUE consumer reports without a

permissible purpose. These arguments also share a common flaw. They focus on

Equifax’s subsequent use of Mr. Heagerty’s NCTUE consumer reports, and not the

violation of privacy that occurred when his consumer reports were obtained

without a permissible purpose. As the R&R correctly held, the privacy violations

and related concrete injuries in this case occurred when Equifax obtained Mr.

Heagerty’s NCTUE consumer reports without a permissible purpose, not

sometime thereafter and based on Equifax’s subsequent use of the consumer

reports it improperly obtained. R&R, pp. 40 and 50.

      1.    The “raw data/Insight credit score” argument.

      On page 12 of their Objections, Defendants argue that they did not violate

Mr. Heagerty’s right to privacy because Equifax’s employees did not actually see

the credit data in his NCTUE consumer reports, but only his Insight credit scores,

which were generated based on the data in Mr. Heagerty’s NCTUE consumer

reports. That argument is without merit for several reasons.




                                      - 11 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 12 of 25



      First, as noted above, it fails to account for the privacy violation that

occurred when Mr. Heagerty’s NCTUE consumer reports were obtained by

Equifax without a permissible purpose. From page 50 of the R&R: “The fact that

specific Equifax operators were not able to view any of the underlying NCTUE

data that went into creating … [Mr. Heagerty’s] Insight [Credit] Scores does not

alter the fact that Equifax obtained proprietary credit data from Plaintiff’s NCTUE

credit file … .” That data constituted consumer reports, and Mr. Heagerty suffered

a concrete injury in fact when Equifax was allowed to obtain his NCTUE consumer

reports without a permissible purpose. R&R, pp. 35-37 and 40.

      Second, the admittedly private and confidential data in Mr. Heagerty’s

NCTUE consumer reports was not stripped of its private and confidential status

merely because Equifax processed that data through a credit scoring model, like

the Insight score. Credit scores themselves are confidential, as this Court has

recognized. Albu v. Home Depot, Inc., No. 1:15-CV-00412-ELR-JFK, 2016 U.S. Dist.

LEXIS 185557 at *35, fn. 26 (N.D. Ga. November 2, 2016). And, Defendants concede

that Equifax employees saw Mr. Heagerty’s Insight credit scores that were

generated using data from his NCTUE consumer reports. R&R, p. 14.

      Third, Defendants’ argument is contrary to Congress’ purpose for enacting

the FCRA, which was to protect consumers’ privacy. 15 U.S.C. § 1681(a)(4). If

Defendants can evade their obligations to maintain the privacy of consumer



                                       - 12 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 13 of 25



reports simply by running the data contained in those reports through a credit

scoring model, then consumers’ right to privacy is materially compromised. The

Court should decline Defendants’ invitation to set this dangerous precedent,

which, quite literally, elevates form over substance.

      2.     The “CRA-to-CRA transfer” argument.

      On pages 13–14 of their Objections, Defendants argue that Mr. Heagerty’s

privacy rights were not violated because “Equifax is not an end-user [of consumer

reports], but a CRA” i.e. a consumer reporting agency that is subject to the FCRA.

In support of this argument, Defendants cite Harmon v. RapidCourt, LLC, No. 17-

5688, 2018 U.S. Dist. LEXIS 197242 (E.D. Pa. November 20, 2018) for the

proposition that CRA-to-CRA transfers of consumer reports cannot give rise to an

injury in fact sufficient to confer standing.

      Contrary to Defendants’ arguments, the text of the FCRA does not exempt

CRA-to-CRA transfers of consumer reports from the permissible purpose rule, a

point that the Magistrate Judge expressly made. From page 39 of the R&R:

      [T]he FCRA provision at issue in this case unequivocally provides
      that a CRA may furnish a consumer report only under the listed
      circumstances, “and no other.” 15 U.S.C. § 1681b(a) …. When crafting
      the “permissible purpose rule,” Congress could have made an
      exception for CRA-to-CRA transfers—i.e., allowing one CRA to
      provide a consumer report to another CRA without a permissible
      purpose — but it did not do so.




                                         - 13 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 14 of 25



The Court should not judicially create such an exception, but apply the FCRA as

enacted by Congress.

      Furthermore, the R&R distinguishes the Harmon case on several grounds,

including the fact that the plaintiff in Harmon did not (and could not) allege a

violation of his right to privacy, since the defendant had a permissible purpose to

obtain the plaintiff’s report. R&R, p. 39. Instead, the Harmon case “involved

obsolete criminal charges and a different provision of the FCRA that have no

bearing on the case before this Court.” Id. Had the Harmon case involved a privacy

claim, the outcome would have been different, because the Third Circuit has

recognized that “the improper disclosure of one's personal data in violation of

[the] FCRA is a cognizable injury for Article III standing purposes.” In re Horizon

Healthcare Services, Inc. Data Breach, 846 F.3d 625, 641 (3rd Cir. 2017).

      Finally, as a variant of this argument, Defendants also contend that

Equifax’s position is analogous to that of a “reseller” of consumer reports. That

analogy is patently flawed. Under the FCRA, resellers of consumer reports have

a permissible purpose to obtain consumer reports, i.e. sale to an end user with a

permissible purpose. 15 U.S.C. §§ 1681a(u) and 1681e(e). Here, Equifax was not

reselling Mr. Heagerty’s NCTUE consumer reports, but was using those reports

for its own purposes. R&R, p. 51. Therefore, unlike a reseller, Equifax did not have

a permissible purpose to obtain Mr. Heagerty’s reports.



                                         - 14 -
      Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 15 of 25



      3.    The “no publication” argument.

      On page 16 of their Objections, Defendants argue that Mr. Heagerty suffered

no concrete injury because Defendants never provided his Insight credit score to

any “third party.” This argument was thoroughly considered and rejected by the

Magistrate Judge. The R&R holds that, in the context of this case, Equifax was a

“third-party.” From page 50 of the R&R:

      Defendants also argue that they did nothing wrong because the
      Insight Scores were not “distributed to a third party for the purposes
      of determining a consumer’s eligibility for credit, insurance, or
      employment,” but this ignores the fact that Equifax is a distinct and
      separate corporate entity from NCTUE; thus, the NCTUE data was
      distributed to a third party, i.e., Equifax.

That holding is firmly grounded in the evidence of record, which is recited, at

length, on pages 50-51 of the R&R. Thus, Mr. Heagerty’s right to privacy was

violated when NCTUE allowed Equifax, a “third-party,” to access his NCTUE

consumer reports without a permissible purpose. R&R, p. 51.

D.    The emotional distress that Mr. Heagerty suffered is a concrete injury in fact
      that provides a second and independent basis for standing in this case.

      In this case, Mr. Heagerty contends that the emotional distress he suffered

as a result of Equifax obtaining his NCTUE consumer reports without a

permissible purpose constitutes a concrete injury in fact sufficient to establish

Article III standing. R&R, pp. 26-27. The R&R did not address that contention,

having found that the requirement of standing was satisfied by Mr. Heagerty’s



                                       - 15 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 16 of 25



claim that his substantive right to privacy was violated. R&R, p. 58, fn. 10.

Nevertheless, under the prior decisions of this Court, the emotional distress

associated with impermissible access to a consumer report is a sufficient basis for

standing. See e.g. Ruk, 2017 U.S. Dist. LEXIS 41797 at *16 (holding that “the anxiety

that plausibly attaches to learning about such an invasion of privacy [access to a

consumer report without a permissible purpose], is a sufficient ‘concrete’ injury

upon which to base standing.”) Thus, Mr. Heagerty’s emotional distress claim

provides a second and independent basis for Article III standing, a point that

Defendants do not raise or dispute in their Objections.

E.    The Magistrate Judge correctly held that the evidence of record raised
      questions of fact regarding Mr. Heagerty’s claim to have suffered emotional
      distress.

      In this District, it has long been the rule that “[i]n FCRA cases, a plaintiff is

not required to produce evidence of emotional distress beyond his own

testimony.” King v. Asset Acceptance, LLC, 452 F. Supp. 2d 1272, 1281 (N.D. Ga.

2006). Indeed, for more than 15 years, this rule has been repeatedly applied and

upheld. See, e.g., Bumpus v. National Credit Systems, Inc., No. 1:16-CV-1209-TWT-

JFK, 2017 U.S. Dist. LEXIS 216542 at *33 (N.D. Ga. November 27, 2017) (holding

that “Plaintiff's testimony is sufficient to create a genuine issue of material fact as

to whether she suffered emotional distress ….”); McGhee v. Rent Recovery Solutions,

LLC, No. 1:17-cv-72-CC-JKL, 2018 U.S. Dist. LEXIS 220732 at *41 (N.D. Ga. July 6,



                                         - 16 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 17 of 25



2018) (holding that "[i]n FCRA cases, a plaintiff is not required to produce evidence

of emotional distress beyond h[er] own testimony."); Carlisle v. National Commercial

Services, Inc., No. 1:14-CV-515-TWT-LTW, 2017 U.S. Dist. LEXIS 39954 *49 (N.D.

Ga. February 22, 2017); Smith v. E-BackgroundChecks.com, Inc., No. 1:13-cv-02658-

WBH-RGV, 81 F. Supp. 3d 1342, 1366 (N.D. Ga. 2014); Moore v. Equifax Information

Services LLC, 333 F. Supp. 2d 1360, 1365 (N.D. Ga. 2004).

      On pages 17–20 of their Objections, Defendants urge the Court to overrule

this long line of case law, claiming that it is based on the King Court’s erroneous

reading of a footnote in the Moore case, supra. Defendants’ argument is without

merit for several reasons.

      First, it is not the Court, but Defendants who misread the Moore case. In

Moore, the plaintiff sued Equifax for violations of the FCRA, contending that he

suffered emotional distress as a result of inaccurate information in his Equifax

credit report. 333 F. Supp. 2d at 1363 and 1365. Equifax moved for summary

judgment, contending that the plaintiff’s claim for emotional distress was “not

supported by any evidence of an objective manifestation of such distress.” Id. at

1364. The Court denied Equifax’s motion, holding that “there is a genuine issue

as to plaintiff’s claims for damages for emotional distress ….” Id. at 1365. That

holding was expressly based on only the plaintiff’s testimony, to wit: “Plaintiff

testified that he suffered humiliation and embarrassment as a result of Equifax's



                                        - 17 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 18 of 25



inaccurate credit report.” Id. at 1365 (emphasis added). In a footnote, the Court

also rejected Equifax’s contention that the plaintiff was required to prove an

objective manifestation of his emotional distress. Id. at 1365, fn. 3. Therefore,

contrary to the argument on page 20 of the Objections, the Moore case stands for

two propositions: (1) In an FCRA case, a plaintiff’s testimony regarding emotional

distress is sufficient to raise a question for the jury and (2) the tort rule requiring

an objective manifestation of emotional distress is not applicable in FCRA cases.

      Second, in King, the Court properly applied the rule established in the Moore

case. As in Moore, the only evidence of record regarding the plaintiff’s emotional

distress in King was the plaintiff’s own testimony, which was sufficient to create

an issue of fact. “Plaintiff has provided his own testimony in support of his

allegations. Based on this evidence, the Court cannot say, as a matter of law, that

Plaintiff is not entitled to recover damages for emotional distress.” 452 F. Supp.

2d at 1281. The Court then cited to the Moore case at page 1365, which sets forth

the holding described above.

      Third, Defendants’ Objection is also based on a misreading of the applicable

case law from other circuits. The non-binding authority cited by Defendants

stands for the unremarkable proposition that evidence of emotional distress

cannot be “vague,” “conclusory” or “non-specific.” Thus, in Bacharach v. Suntrust

Mortg., Inc., 827 F.3d 432 (5th Cir. 2016), cited on page 17 of Defendants’ Objections,



                                         - 18 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 19 of 25



the court held that summary judgment was proper where the plaintiff’s testimony

regarding her emotional distress was “vague and conclusory,” lacked “specificity”

and “fail[ed] to show the nature and extent of the actual emotional harm.” Id. at

436. In Cousin v. Trans Union Corp., 246 F.3d 359 (5th Cir. 2001), also cited on page

17 of the Objections, the plaintiff’s testimony regarding his emotional distress was

insufficient because it lacked the requisite “degree of specificity.” Id. at 371.

Similarly, in Wantz v. Experian Info. Sols., 386 F.3d 829 (7th Cir. 2004), also cited on

page 17 of the Objections, the court affirmed summary judgment on the plaintiff’s

claim for emotional distress where the only evidence supporting that claim was

the plaintiff’s “conclusory assertions.” Id. at 835. These cases simply reaffirm the

proposition that a plaintiff cannot avoid summary judgment based on vague,

conclusory and non-specific testimony, which has long been the law in this Circuit

and was duly recognized in the R&R. R&R, p. 3. Significantly, Defendants do not

argue that Mr. Heagerty’s testimony regarding his emotional distress is vague,

conclusory or non-specific.

      Finally, based on their repeated use of the phrase “self-serving” to describe

Mr. Heagerty’s testimony regarding his emotional distress, it is clear that

Defendants are attacking Mr. Heagerty’s credibility, not the sufficiency of his

testimony. In fact, Mr. Heagerty’s testimony is no more self-serving than is the

testimony offered by Equifax’s witnesses. Thompson v. Metropolitan Multi-List, Inc.,



                                         - 19 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 20 of 25



934 F.2d 1566, 1578, fn. 9 (11th Cir. 1991) (“we would be surprised if any party ever

submitted an affidavit that was not self-serving.”). Furthermore, credibility is not

an issue that can be resolved on summary judgment. Id.

F.    The Magistrate Judge correctly held that the evidence of record raised
      questions of fact as to whether Defendants “willfully” violated the FCRA.

      On pages 62–67 of the R&R, the Magistrate Judge thoroughly analyzed the

law, the evidence of record and Defendants’ arguments regarding the issue of

willfulness and properly held that Mr. Heagerty’s claim that Defendants willfully

violated the FCRA presented jury questions.

      1.     The evidence of record raises questions of fact whether Defendants
             “knowingly,” and therefore “willfully,” violated the FCRA.

      In their Objections, Defendants misanalyze both the legal framework for

willful violations of the FCRA and the findings of the R&R. Under controlling

Supreme Court and 11th Circuit precedent, a willful violation of the FCRA can be

established with evidence that a defendant either “knowingly” or “recklessly”

violated the statute. Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 57 (2007); Pinson

v. JPMorgan Chase Bank, N.A., 942 F.3d 1200, 1212 (11th Cir. 2019). In this case, Mr.

Heagerty contends, inter alia, that Defendants “knowingly” violated his rights

under the FCRA, and the R&R identifies evidence of record raising jury questions

with respect to that issue. R&R, pp. 64-65 and 16. In their Objections, Defendants




                                         - 20 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 21 of 25



make no effort to address the evidence of their “knowing” violations of the FCRA,

but focus exclusively on the question of “recklessness.”

      2.     The evidence of record raises question of fact whether Defendants
             “recklessly,” and therefore “willfully,” violated the FCRA.

      Turning to the issue of “recklessness,” Defendants also misanalyze the

standard for determining whether a reckless violation of the FCRA has occurred.

On page 22 of their Objections, Defendants cite the case of Pedro v. Equifax, Inc.,

868 F.3d 1275 (11th Cir. 2017) for the proposition that recklessness is always a

question of law when the issue is whether the defendant’s interpretation of the

FCRA was objectively unreasonable. Defendants’ reading of Pedro is simply

wrong. In Pedro, the 11th Circuit affirmed the district court’s decision granting

Trans Union’s motion to dismiss. Id. at 1278. In doing so, the court rejected the

appellant/plaintiff’s argument that “willfulness is a question of fact almost never

suitable to resolution on a motion to dismiss,” but did not hold that the question

of objective reasonableness was categorically a question of law. Id. at 1282. The

court held that under the facts of the Pedro case, the plaintiff had failed to plead

sufficient facts to state a claim that Trans Union’s interpretation of the statute was

objectively unreasonable. Id. at 1283. In contrast, the R&R was decided on

summary judgment and cites evidence raising questions of fact as to whether

Defendants’ interpretation of the FCRA was unreasonable. R&R, pp. 64-66.




                                        - 21 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 22 of 25



             a.    The evidence of record raises questions of fact as to whether
                   Defendants’ construction of the term “consumer report” was
                   objectively unreasonable.

      On pages 22-24 of their Objections, Defendants argue that, as a matter of

law, it was objectively reasonable for them to assume that the credit data that

Equifax obtained from Mr. Heagerty’s NCTUE credit file was not a “consumer

report.” That argument is without merit for a myriad of reasons.

      First, unlike the defendants in Safeco, Equifax and NCTUE were not dealing

with a section of the FCRA that is “less than pellucid.” 551 U.S. at 70. The

definition of “consumer report” is unambiguous and expressly extends to data

that is “collected” for a permissible purpose. See 15 U.S.C. § 1681a(d) and R&R,

pp. 43 and 46-47. It is undisputed that the data in Mr. Heagerty’s NCTUE credit

file was “collected” for permissible purpose and therefore meets the definition of

“consumer report.” Id.

      Second, unlike the defendants in Safeco and Pedro, in this case, Equifax and

NCTUE had “the benefit of guidance” from not one, but two federal circuit courts.

551 U.S. at 70. As noted on pages 47-49 of the R&R, both the 11th and 5th Circuits

have squarely addressed, and rejected, Defendants’ construction of the term

“consumer report.” See Yang, supra, 146 F.3d at 1324 and St. Paul Guardian Ins. Co.

v. Johnson, 884 F.2d 881, 884 (5th Cir. 1989). And, those cases were not a close call.

Indeed, in the St. Paul case, the 5th Circuit criticized the construction of the term



                                        - 22 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 23 of 25



“consumer report” that Defendants rely on in this case, calling it “untenable,”

explaining that it creates “irreconcilable conflicts” between different provisions of

the FCRA and illustrating the absurd results it produces. 844 F.2d at 884.

      Third, Defendants cannot claim that they were unaware of the Yang and St.

Paul cases. The Yang case was decided 21 years ago, by the 11th Circuit, where

Equifax is headquartered.     And, the Yang case actually involved an Equifax

product called an “Inquiry Activity Report,” which was held to be a consumer

report on facts directly analogous to the facts of this case. 146 F.3d at 1324-25. The

St. Paul case was decided 30 years ago and was cited by the 11th Circuit in Yang.

      Fourth, the R&R correctly notes that, as early as 2016, NCTUE’s Executive

Director knew that Equifax was accessing NCTUE credit files and directed

NCTUE’s outside counsel to instruct Equifax to stop doing so. R&R, pp. 16 and

53-54. This evidence, when construed in favor of the non-movant, Mr. Heagerty,

raises an inference that Defendants were aware that their construction of the term

“consumer report” was unreasonable and exposed them to liability.

             b.    The evidence of record raises questions of fact as to whether
                   Defendants’ subjective belief that their contract gave Equifax
                   the right to obtain Mr. Heagerty’s NCTUE consumer reports
                   was objectively unreasonable

      On pages 22-24 of their Objections, Defendants argue that, as a matter of

law, it was objectively reasonable for them to believe that Equifax could obtain Mr.

Heagerty’s NCTUE consumer reports because doing so was supposedly


                                        - 23 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 24 of 25



authorized by a contract between Equifax and NCTUE. This argument was

considered and properly rejected by the R&R for several reasons.

      First, as noted on page 53 of the R&R, Defendants’ contract limited Equifax’s

use of NCTUE consumer reports to only certain “’Authorized Uses,’ which

required ‘a permissible purpose pursuant to the FCRA.’” Defendants admit that

Equifax did not have a permissible purpose to obtain Mr. Heagerty’s NCTUE

consumer reports in this case, as explained above.

      Second, as noted on page 65 of the R&R, “Equifax was not acting as a vendor

or in its role of providing database services to NCTUE” under the Defendants’

contract when Equifax obtained Mr. Heagerty’s NCTUE consumer reports.

Rather, Equifax improperly used its status as a vendor “to access the data in

Plaintiff’s NCTUE credit file for its own purposes” and “did so with NCTUE’s

implied, if not actual, knowledge and tacit consent.” R&R, pp. 65-66.

      Third, as noted above and on page 54 of the R&R, when NCTUE learned

that Equifax was obtaining NCTUE consumer reports without a permissible

purpose, NCTUE’s Executive Director “directed NCTUE’s outside counsel to

instruct Equifax to stop the practice that was causing inquiries on Plaintiff’s

NCTUE file.”    This evidence, construed in the light most favorable to Mr.

Heagerty, raises a question of fact as to whether it was objectively reasonable for




                                       - 24 -
       Case 1:18-cv-01233-CAP Document 81 Filed 02/24/20 Page 25 of 25



Defendants to believe that their contract authorized Equifax to obtain Mr.

Heagerty’s NCTUE consumer reports.

      Finally, it was not possible for Defendants to “reasonably” believe that

Equifax was acting as a “reseller” under their contract when Equifax obtained Mr.

Heagerty’s NCTUE consumer reports. Defendants did not “resell” Mr. Heagerty’s

NCTUE consumer reports to anyone. Rather, as noted above and on page 65 of

the R&R, Equifax obtained Mr. Heagerty’s NCTUE consumer reports “for its

[Equifax’s] own purposes.”        Under the circumstances, Defendants’ “reseller”

argument is patently meritless.

                                 II.         CONCLUSION

      In light of the foregoing, Mr. Heagerty respectfully requests that

Defendants’    Objections   to         the    Magistrate     Judge’s   Final    Report   and

Recommendation be overruled.

      This 24th day of February, 2020.

 MCRAE BERTSCHI & COLE LLC                             /s/ Craig E. Bertschi
 Suite 200, 1350 Center Drive                          Craig E. Bertschi
 Dunwoody, Georgia 30338                               Georgia Bar No. 055739
                                                       ceb@mcraebertschi.com
 Counsel for Plaintiff                                 678.999.1102

                                                       Charles J. Cole
                                                       Georgia Bar No. 176704
                                                       cjc@mcraebertschi.com
                                                       678.999.1105




                                              - 25 -
